Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 11 and 20 are the independent claims under consideration in this Office Action.  
	Claims 2-10 and 12-19 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claims define an embroidered article including a base layer and a first embroidering strand embroidered with a base layer.  The embroidery forming a first embroidered area includes the strand which has an elasticity which is less than the elasticity of the base layer.  The strand includes first strands with a plurality of first lengths that extend along a first direction providing the first elasticity in that direction. The embroidered area includes a second elasticity in a second direction.  The second direction is perpendicular to the first direction and the second elasticity is greater than that of the first direction. The dependent claims further limit the structure of the embroidered articles of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Snitkin et al. illustrate a medical sling including multiple layers with multiple elasticities.  Mitchell et al. illustrate areas with differing levels of elasticity.  Hook et al. illustrate composite materials including lower and higher modulus of elasticity.  Bergeron illustrates an implant including plural materials, one with a greater elasticity than the other.  Brown illustrates a shirt including using threads with differing elasticities. Scott et al. illustrates a bra including multiple layers of materials where a middle layer including embroidery and particular top threads and bottom threads with specific elasticities.  Connor illustrates different areas having different elasticities with sensors formed of materials with differing elasticities.  Sachs et al. illustrates a bra including embroidered materials and stretchable bands with elasticity in particular directions.  Suga et al. illustrate a panty formed of materials with greater and lower elasticities.  Boehringer et al. illustrate would packing material with compressive axis and particular modulus of elasticity.  Dojan et al. illustrate shoe uppers which including embroidery.  
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732